 Case: 4:20-cv-01488-RWS Doc. #: 23 Filed: 08/26/21 Page: 1 of 2 PageID #: 698




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


 JONANTHAN L. GOOLSBY,                   )
                                         )
                  Plaintiff,             )
                                         )
 v.                                      ) No. 4:20 CV 1488 RWS
                                         )
 KILOLO KIJAKAZI,i                       )
 Acting Commissioner Social              )
 Security Administration,                )
                                         )
                  Defendant.             )


                         MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff Jonathan L. Goolsby’s third

motion for an extension of time to file his brief in support of his appeal. Goolsby

filed this action on October 15, 2020. After receiving three extensions of time, the

Commissioner filed her answer and the administrative record on May 24, 2021.

Goolsby previously filed motions for an extension of time to file his brief on June

23, 2021 and July 23, 2021. I granted each of these motions. On August 23, 2021,

Goolsby filed his third motion for an extension of time to file his brief. In the

interest of parity, I will grant Goolsby’s third motion, however, no further

extensions of time will be granted.

      Accordingly,
    Case: 4:20-cv-01488-RWS Doc. #: 23 Filed: 08/26/21 Page: 2 of 2 PageID #: 699




         IT IS HEREBY ORDERED that Plaintiff Jonathan L. Goolsby’s third

motion for an extension of time to file his brief in support of his appeal [22] is

GRANTED. No further extensions of time will be granted on this issue.




                                                     _________________________________
                                                     RODNEY W. SIPPEL
                                                      UNITED STATES DISTRICT JUDGE

Dated this 26th day of August, 2021.




i
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the defendant
in this suit.




                                                         2
